      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 1 of 12



 1 IRELL & MANELLA LLP
   Jonathan S. Kagan (SBN 166039)
 2 jkagan@irell.com
   Alan Heinrich (SBN 212782)
 3 aheinrich@irell.com
   Joshua Glucoft (SBN 301249)
 4 jglucoft@irell.com
   Casey Curran (SBN 305210)
 5 ccuran@irell.com
   Sharon Song (SBN 313535)
 6 ssong@irell.com
   1800 Avenue of the Stars, Suite 900
 7 Los Angeles, California 90067-4276
   Telephone: (310) 277-1010
 8 Facsimile: (310) 203-7199

 9 Rebecca Carson (SBN 254105)
   rcarson@irell.com
10 Kevin Wang (SBN 318024)
   kwang@irell.com
11 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
12 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
13
   Attorneys for Defendant
14 JUNIPER NETWORKS, INC.

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN FRANCISCO DIVISION
18 FINJAN, INC., a Delaware Corporation,         )   Case No. 3:17-cv-05659-WHA
                                                 )
19                    Plaintiff,                 )   DEFENDANT JUNIPER NETWORKS,
                                                 )   INC.’S NOTICE OF MOTION AND
20              vs.                              )   MOTION FOR JUDGMENT AS A
                                                 )   MATTER OF LAW
21                                               )
   JUNIPER NETWORKS, INC., a Delaware            )
22 Corporation,                                  )   Judge: Hon. William Alsup
                                                 )
23                    Defendant.                 )
                                                 )
24                                               )
25

26

27

28
                                                                   JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                        FOR JUDGMENT AS A MATTER OF LAW
                                                                                  (Case No. 3:17-cv-05659-WHA)
     10621761
      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 2 of 12



 1                                   NOTICE OF MOTION AND MOTION

 2              PLEASE TAKE NOTICE that on December 13, 2018 at the close of Plaintiff Finjan, Inc.’s

 3 (“Finjan”) case-in-chief, in Courtroom 12 before the Honorable William Alsup, 450 Golden Gate

 4 Avenue, San Francisco, California, Defendant Juniper Networks, Inc. (“Juniper”) moved for

 5 judgment as a matter of law pursuant to Rule 50(a) of the Federal Rules of Civil Procedure. Juniper

 6 submits this memorandum in further support of the motion.1

 7              This Motion is made on the basis that Finjan failed to provide a legally sufficient evidentiary

 8 basis for a reasonable jury to find in favor of Finjan on notice, damages, and infringement.

 9 Specifically, the Court should grant judgment as a matter of law in favor of Juniper on the following

10 grounds: (1) Finjan failed to provide Juniper with actual notice of Finjan’s infringement claim prior

11 to filing suit, which eliminates Finjan’s ability to recover pre-suit damages under 35 U.S.C. § 287;

12 (2) Finjan has not met its burden to establish damages; and (3) no reasonable jury could find that

13 Juniper’s Sky ATP alone and SRX devices used in combination with Sky ATP infringe claim 10 of

14 the 494 patent.

15              This Motion is based on the testimony and evidence admitted at trial, the oral motion for

16 judgment as a matter of law deemed made during trial, the Memorandum of Points and Authorities

17 that follows, all pleadings, exhibits, and records in this action, and such other papers, evidence,

18 and/or argument as may be submitted to the Court in connection with this Motion or that the Court

19 may take notice or otherwise consider.

20

21 Dated: December 13, 2018                               IRELL & MANELLA LLP

22
                                                          By: /s/ Alan Heinrich
23                                                            Alan Heinrich
                                                              Attorneys for Defendant
24                                                            JUNIPER NETWORKS, INC.
25

26

27
                1
            The current motion is brought with respect to deficiencies in Finjan’ case-in-chief, and
28 Juniper does not waive other matters on which Juniper may be entitled to JMOL.

                                                                             JUNIPER’S NOTICE OF MOTION AND MOTION
                                                                                  FOR JUDGMENT AS A MATTER OF LAW
     10621761                                            -1-                                (Case No. 3:17-cv-05659-WHA)
      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 3 of 12



 1 MEMORANDUM OF POINTS AND AUTHORITIES

 2              Juniper moves for judgment as a matter of law (“JMOL”) in its favor pursuant to Rule 50(a)

 3 of the Federal Rules of Civil Procedure. For the reasons explained below, no reasonable jury could

 4 find in Finjan’s favor on notice, damages, or infringement.

 5 ARGUMENT

 6              Judgment as a matter of law is appropriate if “a party has been fully heard on an issue and

 7 there is no legally sufficient evidentiary basis for a reasonable jury to find for that party on that

 8 issue.” Fed. R. Civ. P. 50(a). In making this determination, “the court should review all of the

 9 evidence in the record, not merely the evidence favorable to the non-moving party.” Reeves v.

10 Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Rule 50 “allows the trial court to

11 remove . . . issues from the jury’s consideration when the facts are sufficiently clear that the law

12 requires a particular result.” Weisgram v. Marley Co., 528 U.S. 440, 448 (2000) (internal quotations

13 omitted). “The question is not whether there is literally no evidence supporting the unsuccessful

14 party, but whether there is evidence upon which a reasonable jury could properly have found its

15 verdict.” Cordis Corp. v. Boston Sci. Corp., 658 F.3d 1347, 1357 (Fed. Cir. 2011).

16              A.     Damages

17              Finjan’s damages case was an utter failure. In its case-in-chief, Finjan did not present any

18 evidence on: (1) what the appropriate royalty base was for the accused products; (2) how that

19 revenue base should be apportioned; and (3) what a reasonable royalty rate would be.

20                     1.      No Legally Sufficient Evidence of a Royalty Base

21              In its case-in-chief, Finjan’s only alleged evidence of a royalty base were Trial Exhibits 490

22 and 494 and the related deposition testimony of Juniper’s Director of Finance, Ms. Gupta. These

23 trial exhibits contain revenue information, but there is zero information in the record linking those

24 revenues to any particular products, let alone the accused products. Finjan also designated portions

25 of Ms. Gupta’s deposition testimony that merely consist of her reading the same revenue numbers

26 into the record at Finjan’s counsel’s direction, without being asked to explain those numbers in any

27 way. In Juniper’s counter-designations, Ms. Gupta makes clear that the revenue numbers Finjan’s

28 counsel asked her to read are not limited to the accused products at issue in this case. Instead, they
                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                        (Case No. 3:17-cv-05659-WHA)

     10621761                                            -1-
      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 4 of 12



 1 include substantial revenues from SRX devices that were never configured with Sky ATP, contrary

 2 to the Court’s Daubert Order. Dkt. 283 at 4–5. It would be legal error to permit the jury to use

 3 Finjan’s manufactured revenue numbers—which are untethered to the actual accused products in

 4 this case—in its damages deliberations. Enplas Display Device Corp. v. Seoul Semiconductor Co.,

 5 — F 3d. —, 2018 WL 6033533, at *10 (Fed. Cir. 2018) (overturning jury’s damages award where

 6 expert testimony supporting it was “based, in part, on non-infringing sales of non-accused

 7 [products],” because “acts that do not constitute patent infringement cannot provide a proper basis

 8 for recovery of damages”); Monolithic Power Sys., Inc. v. O2 Micro Int’l, Ltd., 476 F. Supp. 2d

 9 1143, 1154–56 (granting motion to exclude expert opinion where not all of the products included in

10 the expert’s sales base practiced the accused technology); Finjan, Inc. v. Blue Coat Sys., Inc., No.

11 13–cv–03999–BLF, 2015 WL 4272870, at *9 (N.D. Cal. July 24, 2015) (“[I]ncluding a product that

12 does not practice the patent at issue and indisputably has an independent use would overcompensate

13 [Finjan] for the alleged infringement . . . .”). Finjan has only itself to blame for the absence of any

14 royalty base evidence at the close of its case in chief, as it refused and continues to refuse to accept

15 the Court’s ruling that Finjan is “stuck with the $1.8 million base.” Id. at 5.

16                     2.      No Legally Sufficient Evidence of Apportionment

17              Even if Finjan could point to a proper royalty base for the accused products, that base would

18 still have to be apportioned. “When the accused technology does not make up the whole of the

19 accused product, apportionment is required.” Finjan v. Blue Coat Sys., 879 F.3d 1299, 1311-12

20 (Fed. Cir. 2018) (vacating jury damages award due to lack of apportionment). Here, Finjan has no

21 evidence of apportionment.

22              Apportionment is clearly required in this case. For example, Finjan has accused SRX devices

23 used in combination with Sky ATP and Sky ATP alone. But both include substantial non-infringing

24 features and functionality. For example, SRX has Next Generation Firewall, AppSecure, Intrusion

25 Prevention, Unified Threat Management, User Firewall, Adaptive Threat Intelligence, and Secure

26 Routing. Ex. 345 at 3. SRX includes features such as antivirus, antispam, enhanced Web filtering,

27 content filtering and “threat protection” for “advanced malware.” Id. at 2. These are just a small

28 subset of SRX features and functionality that have nothing at all to do with Sky ATP. Id.
                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                        (Case No. 3:17-cv-05659-WHA)

     10621761                                           -2-
      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 5 of 12



 1              Sky ATP is a cloud-based anti-malware service that has a number of security analysis

 2 features that have nothing to do with Claim 10 and are not accused by Finjan. Finjan only accused

 3 certain portions of the “Malware Inspection Pipeline”—namely static and dynamic analysis—along

 4 with an “Identified Malware” but never addressed the other components of Sky ATP as shown

 5 below. Ex. 382 at 1.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18              But Sky ATP also includes a multitude of non-infringing features and functionality. For

19 example, it provides security intelligence cloud feeds such as C&C (i.e., command and control),

20 compromised hosts, GeoIP, whitelists, and blacklists. Ex. 78 at 18. Sky ATP further includes

21 additional features that do not perform security analysis at all, such as its service portal (i.e., Web

22 user interface) that acts as a graphics interface for displaying information to customers and also

23 provides a configuration management tool. Id.

24              Finjan was accordingly required to apportion out the value of these non-patented features

25 from its proposed royalty base, but it failed to do so. Garretson v. Clark, 111 U.S. 120, 121 (1884)

26 (The patentee “must in every case give evidence tending to separate or apportion the defendant’s

27 profits and the patentee’s damages between the patented feature and the unpatented features, and

28 such evidence must be reliable and tangible, and not conjectural or speculative.”).
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                     (Case No. 3:17-cv-05659-WHA)

     10621761                                         -3-
      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 6 of 12



 1              Even if the Court were inclined to overlook Finjan’s failure of proof on the royalty base in

 2 light of the royalty base evidence Juniper put on, Finjan would still have to apportion that base

 3 before applying a royalty rate to it. The total accused revenue base at issue here ($1.8 million) would

 4 have to be properly apportioned before any royalty rates (such as Finjan’s proposed 8% and 16%

 5 rates) could apply. See, e.g., Finjan, 879 F.3d at 1312. Finjan does not dispute that the accused

 6 products incorporate many components and that the accused technology does not make up the whole

 7 of the accused products. Finjan therefore has not provided evidence that would permit the jury to

 8 determine the apportionment of revenues.

 9                     3.      No Legally Sufficient Evidence of a Royalty Rate

10              At trial, Finjan continued to rely on the same rates that the Court already rejected.

11 Specifically, Finjan pointed to (i) an “$8 per user rate”; (ii) rates of “8 percent on hardware” and

12 “16 percent on software;” and (iii) a “$0.32 cents per scan rate.” Each is legally improper.

13              $8 Per User Rate: Earlier this year, the Federal Circuit rejected this exact rate and

14 overturned a jury damages verdict in Finjan’s favor. Finjam, 879 F.3d at 1311. The Federal Circuit

15 ruled that “the $8-per-user fee appears to have been plucked from thin air, and, as such, cannot be

16 the basis for a reasonable royalty calculation.” Id. at 1312 (emphasis added); see id. at 1311 (“the

17 $8-per-user royalty rate employed in Finjan’s analysis was unsupported by substantial evidence.”).

18 Trial testimony from Finjan’s CEO, Mr. Philip Hartstein, confirms that no licensee has accepted a

19 $8 per user rate. Trial Tr. Vol. 2 at 315:25–316:5 (“Q. You don’t have any licensees who have

20 actually paid Finjan a per-use rate, correct? A. It does not show up in the license agreements, no.

21 Q. So you don’t have any licensees who have actually agreed to pay $8 per user for a license

22 agreement; correct? A. I think that’s correct.”)

23              8% on Hardware/16% on Software: Mr. Hartstein also testified that Finjan’s 8%/16%

24 royalty rates are merely a starting point for negotiations. Trial Tr. Vol. 2 at 332:11–15 (“Q. Now,

25 during the negotiation, what happens? What can happen with those rates? A. Uhm, so I mentioned

26 that each negotiation is unique. So every company is its own situation. We use 8 and 16 percent as

27 the starting point; right?”). However, Finjan has introduced no evidence on the rate the reasonable

28 parties in this case would actually reach. Consequently, Finjan has failed to provide evidence of a
                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                       (Case No. 3:17-cv-05659-WHA)

     10621761                                           -4-
      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 7 of 12



 1 royalty rate that the jury could reasonably adopt. See Finjan, 879 F.3d at 1312 (Fed. Cir. 2018)

 2 (“[T]estimony that an 8-16% royalty rate would be the current starting point in licensing

 3 negotiations says little about what the parties would have proposed or agreed to in a hypothetical

 4 arm’s length negotiation [at the time of the hypothetical negotiation].” (emphasis added)).

 5              $0.32 Cents Per Scan Rate: Finjan’s proposed $0.32 per scan rate is devoid of any

 6 evidentiary support and thus similarly “plucked from thin air.” See Finjan, 879 F.3d at 1312. Not

 7 only is this $0.32 per scan figure unsupported, here, it would lead to absurd results. Assuming 10

 8 million scans per month, a $0.32 per scan royalty would result in damages of $44.8 million over the

 9 course of the damages period (10 million scans x 14 months in damages period x $0.32). There is

10 no evidence in the record that Juniper would have agreed to such an economically preposterous rate,

11 which vastly exceeds Finjan’s consistent starting point of 8% on hardware and 16% on software.

12 See Trial Tr. Vol. 2 at 314:3–6 (Philip Hartstein: “Q. You’re not aware of any instance where Finjan

13 proposed a royalty that exceeded 16 percent of revenues for the accused products; correct? A. As a

14 proposal? No, I don’t think so.”). Such an award “defies basic laws of economics” every bit as

15 much as the excluded opinion of Finjan’s damages expert, Mr. Arst. See Dkt. 283 at 4. Finjan

16 therefore has not presented evidence of a rate that the jury can use.

17                     4.       No Evidence of Apportionment

18              B.     Notice

19              During summary judgment briefing, Juniper expressly raised Finjan’s failure to comply with

20 the marking and notice requirements of 35 U.S.C. § 287, and Juniper explained that this failure

21 precluded Finjan from recovering any damages because the ’494 Patent expired before Finjan filed

22 this action. In particular, Juniper argued Finjan incurred a notice obligation pursuant to § 287

23 because it and its licensees sold products that embody the ’494 Patent but failed to mark those

24 products. Because Finjan failed to mark all or substantially all of the products embodying the ‘494

25 Patent, Finjan can collect damages only if it provided Juniper with actual notice of infringement

26 pursuant to § 287. No reasonable jury could find that Finjan provided the notice required by law. It

27 is undisputed that Finjan did not provide Juniper with written notice. At trial, Finjan relied solely

28 on a call between its licensing executive, John Garland, and Juniper’s Director of Litigation, Scott
                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                      (Case No. 3:17-cv-05659-WHA)

     10621761                                          -5-
      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 8 of 12



 1 Garland. But Mr. Garland admitted at trial that he made no mention of Sky ATP on that call. Trial

 2 Tr. 586:22-587:1. Actual notice requires the “affirmative communication of a specific charge of

 3 infringement by a specific accused product or device.” Amsted Indus. Inc. v. Buckeye Steel Castings

 4 Co., 24 F.3d 178, 187 (Fed. Cir. 1994). No reasonable jury could find that Finjan provided that here.

 5                     1.      Constructive Notice

 6              “Pursuant to 35 U.S.C. § 287(a), a patentee who makes or sells a patented article must mark

 7 his articles or notify infringers of his patent in order to recover damages.” Arctic Cat Inc. v.

 8 Bombardier Recreational Prod. Inc., 876 F.3d 1350, 1365 (Fed. Cir. 2017). An alleged infringer

 9 who disputes a “patentee’s compliance with § 287 bears an initial burden of production to articulate

10 the products it believes are unmarked ‘patented articles’ subject to § 287.” Id. at 1368. Here, Juniper

11 satisfied its burden of production by serving a notice on Finjan identifying specific unmarked

12 patented articles subject to § 287. Trial Transcript (“Trial Tr.”) Vol. 2 at 289:8–23. Finjan now

13 “bears the burden to prove the products identified do not practice the patented invention.” Arctic

14 Cat, 876 F.3d at 1368.

15              To satisfy § 287’s constructive notice provision, Finjan and its licensees needed to mark

16 substantially all products embodying the ’494 Patent. See Nike, Inc. v. Wal-Mart Stores, Inc., 138

17 F.3d 1437, 1446 (Fed. Cir. 1998); Cybiotronics, Ltd. v. Golden Source Elecs. Ltd., 130 F. Supp. 2d

18 1152, 1162 (C.D. Cal. 2001). Further, Finjan must show that with respect to third-party licensees

19 who sell products embodying the ’494 Patent, Finjan “made reasonable efforts to ensure compliance

20 with the marking requirements.” Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1111–12 (Fed. Cir. 1996).

21              First, Finjan failed to mark substantially all of its own product. Finjan’s CEO, Mr. Hartstein,

22 pointed to marking on a web page and on a product advertisement, but this is insufficient as a matter

23 of law. See Stryker Corp. v. Intermedics Orthopedics, Inc., 891 F. Supp. 751, 830 (E.D.N.Y. 1995)

24 (Distribution of marking “separately from the [patented] devices themselves . . . is insufficient under

25 the statute, as a matter of law.”), aff’d, 96 F.3d 1409 (Fed. Cir. 1996); Acantha LLC v. Depuy

26 Orthopaedics Inc., No. 15-C-1257, 2018 WL 1951231, at *4 (E.D. Wis. Apr. 25, 2018) (“Because

27 Acantha has not established that the surgical technique guides were distributed or shipped with the

28 licensed products, it cannot rely on the fact that these guides contain its patent number to show that
                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                         (Case No. 3:17-cv-05659-WHA)

     10621761                                            -6-
      Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 9 of 12



 1 it complied with the requirements of § 287(a).”); Calmar, Inc. v. Emson Research, Inc., 850 F. Supp.

 2 861, 868 (C.D. Cal. 1994) (holding that “marking some literature associated with a patented article

 3 is insufficient to satisfy the marking requirements of the statute”).

 4              Second, Mr. Hartstein acknowledged that Finjan’s licensees sold products practicing the

 5 ’494 patent, which Finjan itself touted in its Patent Office filings as evidence of secondary

 6 considerations of non-obviousness. Trial Tr. at 318:11-13 (“But Finjan believes that its licensees

 7 are actually using its patents in those products; correct? A. Yes, we believe that.”); Trial Ex. 1760

 8 at 54. However, Mr. Hartstein admitted that he was not aware of any efforts by Finjan to monitor

 9 whether its licensees are marking their products with Finjan’s patents. See Trial. Tr. at 265:10–14;

10 319:8–11. In fact, Mr. Hartstein did not even believe that any of Finjan’s licenses had marking

11 provisions. Id. at 319:5-11. U.S. Ethernet Innovations, LLC v. Acer, Inc., No. C 10-3724 CW, 2013

12 WL 4456161, at *7 (N.D. Cal. Aug. 16, 2013) (“3Com failed even to include in the licensing

13 agreement an obligation that IBM itself make efforts to mark any products that it reasonably

14 believed practiced 3Com's patents.8 It instead authorized IBM to practice the patents-in-suit without

15 any requirement that IBM even make a minimal effort to mark them.”). Thus no reasonable jury

16 could find that Finjan satisfied § 287’s constructive notice provision.

17                     2.      Actual Notice

18              Finjan provided no evidence that it gave Juniper written notice of infringement. Without

19 such evidence, Finjan cannot satisfy § 287’s actual notice requirements. See 2018 N.D. Cal. Model

20 Patent Jury Instruction 5.9 requiring “actual written notice.”

21              Even if oral notice were sufficient, no reasonable jury could find that Finjan provided Juniper

22 with adequate actual notice. As an initial matter, the standard for actual notice is objective and it

23 does not matter what the parties subjectively understood. Specifically, the Federal Circuit has

24 explained that “[t]o serve as actual notice, a letter must be sufficiently specific to support an

25 objective understanding that the recipient may be an infringer.” Funai Elec. Co., Ltd. V. Daewoo

26 Electronics, 616 F.3d 1357, 1373 (Fed. Cir. 2010). Thus, Mr. Garland’s alleged subjective intent of

27 identifying Sky ATP by referring to “advanced malware modules” is not sufficient to satisfy the

28 actual notice requirements as a matter of law.
                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                         (Case No. 3:17-cv-05659-WHA)

     10621761                                            -7-
     Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 10 of 12



 1              Moreover, to adequately communicate actual notice, the patentee must provide an

 2 identification of specific products. The Federal Circuit has held “[t]he letter must communicate a

 3 specific charge of infringement of specific patents by a specific product or group of products.” Funai

 4 Elec. Co., 616 F.3d. at 1373. Here, Mr. Garland only referenced Juniper’s SRX Series, and its

 5 included Unified Threat Management, web-filtering, and anti-virus modules. Ex. 256 at JNPR-

 6 FNJN_29011_00960577-78 (stating that Finjan is focused on the SRX series and that “it looks like

 7 some of the modules that are supported in those products and the Next Generation firewall, which

 8 is your UTM, your antivirus, and your web filtering are three modules that we think about using

 9 three new patents.”). Mr. Garland admitted that he did not mention Sky ATP or SRX specifically

10 used in combination with Sky ATP as accused products. Trial Tr. 586:22-587:1; See Trial Exs. 256,

11 257; Trial Tr. Vol. 3 at 588:13–16 (John Garland: “Q. Right. And you now know that you’re

12 mistaken and that you did not mention Sky ATP; is that right? A. I only know I’m mistaken because

13 the call - - yeah, the call is recorded and taped and transcribed.”).

14              Any notion that Mr. Garland’s single, offhand remark on a phone call that the ’494 Patent

15 “reads on your advanced malware modules” provided actual notice of Sky ATP or SRX used in

16 combination with Sky ATP fails as a matter of law. Sky ATP cannot objectively be viewed as an

17 advanced malware module. Trial Ex. 345 at 2 (discussing SRX’s on-box “advanced malware” threat

18 protection, which is unrelated to Sky ATP); Coonan Dep. Tr. at 167:13-24 (“Q. Have you heard of

19 Sky ATP referred to as advanced malware? A. No. . . . Q. Have you ever heard of Sky ATP referred

20 to as having advanced malware modules? A. Not – not a module, no, ‘cause it’s a cloud-based

21 solution.”). Moreover, “advanced malware modules” does not identify a specific group of products.

22 At best, “advanced malware modules” refers generally to the market for advanced anti-malware

23 solutions. Identifying a broad market for products does not sufficiently provide actual notice as a

24 matter of law. See Asyst Technologies, Inc. v. Empak, Inc., 2006 WL 3302476 at *4 (N.D. Cal. Nov.

25 14, 2006) (finding insufficient actual notice as a matter of law despite the patent owner sending

26 letters identifying “the market for SMIF pods” because “[n]either letter identified any particular

27 product of [the defendants].” Id.

28
                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                        (Case No. 3:17-cv-05659-WHA)

     10621761                                         -8-
     Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 11 of 12



 1              Thus, there is no legally sufficient evidentiary basis for a reasonable jury to find for Finjan

 2 on this issue, and judgment as a matter of law is appropriate.

 3              C.     Infringement

 4              Finjan has failed to put forth a legally sufficient evidentiary basis for a reasonable jury to

 5 find infringement because Finjan has not demonstrated that Sky ATP satisfies the “database”

 6 element of claim 10. The parties agreed to the following construction of “database”: “a collection

 7 of interrelated data organized to a database schema to serve one or more applications.” However,

 8 Finjan has not demonstrated that its own abstract creation, the “ResultsDB Database,” is organized

 9 according to a database schema. Instead, the evidence showed that Juniper stores the results of its

10 analysis engines, which correspond to the claimed “security profile,” in DynamoDB and S3, which

11 are schema-less storage solutions. Trial Ex. 1264 at 2-3. Dr. Cole’s testimony does not relate to the

12 database schema associated with DynamoDB or S3, rather it relates to the JSON schema of the

13 objects stored in DynamoDB and S3; in other words, the databases are (as Amazon makes explicit)

14 schema-less, regardless of whether some of the objects therein (the JSONs) have their own internal

15 JSON schemas. Trial Tr. Vol. 3 at 504:22-25. Further, Dr. Cole’s testimony did not establish that

16 the JSON schema was a database for the artificial “ResultsDB Database” of his own creation.

17              Finjan has also failed to demonstrate that its made-up “ResultsDB Database” is organized

18 according to a “database schema” as Finjan and its own expert defined the term on multiple

19 occasions. Before the PTAB, Finjan argued through its expert that that one of skill in the art would

20 understand that claim 10 requires the use of a “database schema,” which it defined as “a description

21 of a database to a database management system (DBMS) in the language provided by the DBMS.”

22 Trial Ex. 1760 at 46; see also IPR2015-01892, Paper 27 at 38-39 (same citation to same expert).

23 On one hand, the MySQL database is, as its name suggests and as Dr. Cole admitted, described in

24 Structured Query Language (SQL). On the other hand, the ResultsDB API (i.e., what the Court

25 found be the claimed “database manager”) is written in Python, as indicated by the fact that the

26 ResultsDB API code is found in argon\src\rdb\resultsdb.py (where “.py” is the Python file

27 extension). Trial Tr. Vol. 3 at (Eric Cole: “Q. The ResultsDB manager that you identified as the

28 infringing database management system is written in python; correct?                    A. Yes, that is my
                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                         (Case No. 3:17-cv-05659-WHA)

     10621761                                            -9-
     Case 3:17-cv-05659-WHA Document 323 Filed 12/13/18 Page 12 of 12



 1 understanding. Q. But for the MySQL database you run queries using the standard query language;

 2 correct? A. Yes, for the MySQL database that’s run by Amazon, they use MySQL for queries.”).

 3              Finally, Finjan failed to prove that the accused system, which is a cloud-based system, was

 4 made, used, sold or offered for sale in the United States during the damages period.

 5 CONCLUSION

 6              Juniper respectfully requests that the Court grant judgment as a matter of law on notice,

 7 damages, and infringement.

 8

 9 Dated: December 13, 2018                              IRELL & MANELLA LLP

10
                                                         By: /s/ Alan Heinrich
11                                                           Alan Heinrich
                                                             Attorneys for Defendant
12                                                           JUNIPER NETWORKS, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                      (Case No. 3:17-cv-05659-WHA)

     10621761                                          - 10 -
